DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species A, figures 1, and 6A-D, claims 6-12 in the reply filed on May 23, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 30, 2020, January 28, 2021, August 2, 2021 were considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rabkin et al. (US 2016/0149004 A1) (“Rabkin”).
Regarding claim 6, Rabkin teaches at least in figure 8:
forming multilayers (696-698) comprising at least one transition metal (¶ 0046, where 696 and 698 can comprise Al2O3); and 
forming a channel layer (699) to be adjacent to the multilayers (696-698) and to comprise an indium gallium oxide (IGO) material (¶¶ 0026, and 51, where 699 can comprise IGZO).
Regarding claim 9, Rabkin teaches at least in figure 8:
wherein, in the forming of the channel layer, the IGO material is deposited to a thickness of 10 nm to 20 nm through atomic layer deposition (ALD) to form the channel layer (¶¶ 0099-100, where ALD can be used to form the oxide semiconductor layer, and it can be formed to a thickness of 10 to 25 nm).
Regarding claim 10, Rabkin teaches at least in figure 8:
wherein the multilayers are oxide-nitride-oxide (ONO) layers comprising a tunneling oxide layer, a charge trap layer and a blocking oxide layer (¶ 0046, where 696-698 can comprise and ONO layer. Examiner notes the layer names tunneling oxide layer, a charge trap layer and a blocking oxide layer do not structurally differentiate the claim when the prior art teaches the same materials. This is because the layer names do not impart a structural distinction, especially when the prior art teaches the materials).
Regarding claim 11, Rabkin teaches at least in figure 8:
wherein the transition metal comprises at least one of aluminum (Al), titanium (Ti) and titanium nitride (TiN) (¶ 0046, where 696 and 698 can comprise Al2O3).
Regarding claim 12, Rabkin teaches at least in figures 3B, and8:
further comprising: alternately laminating a plurality of electrode layers (WL0-WL6, and SG)and a plurality of interlayer insulating layers (D0-D8); and
forming a hole to pass through the laminated electrode layers and interlayer insulating layers (as shown in figure 5, figure 3B’s C0-C11 are formed through the claimed layers).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin, in view of Mochizuki et al. (US 2014/0134795 A1) (“Mochizuki”).
Regarding claim 7, Rabkin teaches at least in figure 8:
wherein, in the forming of the channel layer, the IGO material is crystallized (¶¶ 0053-54, where the oxide semiconductor material can be crystallized) through thermal treatment performed in a temperature 600 °C (¶ 0099).

Rabkin does not teach:
wherein, in the forming of the channel layer, the IGO material is crystallized through thermal treatment performed in a temperature range of 650 °C to 750 °C.

Mochizuki teaches:
That IGO is functionally equivalent to IGZO. ¶ 0109. 
Mochizuki also teaches:
That the thermal treatment temperature is a result effective variable that determines the diffusion distance of oxygen into the oxide semiconductor. ¶ 0139-40, and Table 1.
It would have been obvious to one of ordinary skill in the art to optimize the temperature of thermal treatment of the oxide semiconductor material in order to adjust the threshold voltage of the device by controlling the oxygen to the oxide semiconductor layer, and to protect the oxide semiconductor device from moisture. ¶¶ 0005-12.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin, in view of Mochizuki, in view of Yokozeki (US 2013/0248852 A1) (“Yokozeki”).
Regarding claim 8, Rabkin teaches
One would want the oxide semiconductor to be crystalline. ¶ 0026.

Yokozeki teaches:
That an oxide semiconductor with a (222) crystal plane offers high mobility and minimal characteristic variations. ¶ 0008. 
It would have have been obvious to one of ordinary skill in the art to form the oxide semiconductor layer of Rabkin with a (222) crystal plane in order to gain these same benefits.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/            Primary Examiner, Art Unit 2822